CADENA, Chief Justice,
dissenting.
I believe there is sufficient evidence to sustain the conviction. The statement by Farias which was made in the presence of, and unchallenged by, appellant that he and appellant had “just killed a son-of-bitch,” together with the blood on appellant, is sufficient to connect appellant with the crime and this testimony does not require corroboration since it is not the testimony of the accomplice. The testimony of Mrs. Hill is admissible as an admission by appellant. Crestfield v. State, 471 S.W.2d 50, 53 (Tex.Crim.App. 1971), cert. denied, 406 U.S. 917, 92 S.Ct. 1764, 32 L.Ed.2d 115 (1971); Hill v. State, 456 S.W.2d 699, 700 (Tex. Crim.App.1970).